Exhibit 10.23

 

 



AMENDMENT TO MANAGEMENT AND SERVICES AGREEMENT

 

 

THIS AMENDMENT TO MANAGEMENT AND SERVICES AGREEMENT (the "Amendment") is made
and entered into effective as of the 15th day of May, 2013, by and between
American Sands Energy Corp., a Delaware corporation (the "Company") and LIFE
Power & Fuels, LLC (the "LIFE").

W I T N E S S E T H:

WHEREAS, the Company and LIFE entered into a Management and Services Agreement
dated as of April 1, 2012 (the “Agreement”);

Whereas, the Company and LIFE desire to amend such Agreement as set forth
herein;

 

NOW, THEREFORE, in consideration of the foregoing, the Company and the LIFE
hereby mutually covenant and agree as follows:

 

1.Effective January 1, 2013, Section B, Compensation, is amended to read as
follows:

 

(i)as consideration to LIFE for the services provided hereunder, the Company
agrees to pay a monthly fee to LIFE of $5,000. This amount shall be increased to
$25,000 a month if Daniel Carlson ceases to be employed by the Company,
effective the month following his cessation of employment. The monthly
consideration will be accrued until the Company raises a minimum of $10,000,000
in an equity or debt offering. At the time of the closing of such offering, LIFE
shall convert all outstanding amounts hereunder into the equity or debt
instruments issued by the Company in such offering. 

 

(ii)Any amounts currently accrued and payable to LIFE under this Agreement shall
be reduced by the amount of $200,000.

 

2.All other terms and conditions of the Agreement shall remain the same.

 

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the LIFE has executed this Agreement, on the date
and year first above written.

  "COMPANY"       American Sands Energy Corp.               By: /s/ William C.
Gibbs   William C. Gibbs, Chief Executive Officer               "LIFE"          
/s/ Daniel Carlson   Daniel Carlson

 

